 

Exhibit 10.88

Non-Employee Director Compensation(1)

 

 

Current

Effective May 1, 2018

Committee Chair

Audit Committee

$25,000

$30,000

 

Compensation and Talent Management Committee

$20,000

$25,000

 

 

Strategy and Finance Committee

 

$20,000

 

$25,000

 

Nominating and Corporate Governance Committee

$15,000

$20,000

Committee Member

Audit Committee

$10,000

$10,000

 

Compensation and Talent Management Committee

 

$10,000

 

$10,000

 

Strategy and Finance Committee

 

$10,000

 

$10,000

 

Nominating and Corporate Governance Committee

 

$10,000

 

$10,000

Annual Compensation

Annual Cash Retainer

$75,000

$75,000

 

Annual Restricted Stock Units

(non-Lead Director)(2)

 

$140,000

$160,000

Annual Restricted Stock Units

(Lead Director) (2)

$165,000

$210,000

 

Each Board term commences on May 1st of the then-current year and concludes on
April 30th of the following year. Accordingly, retainer fees are paid and
restricted stock units are granted on May 1st of each year. Restricted stock
units vest on the first anniversary of the grant date.  Awards are prorated and
vesting schedules adjusted for new directors joining in advance of the Annual
Shareholders’ Meeting.

The aggregate fair market value of the restricted stock units is based on the
closing price of MSCI Inc.’s common stock as reported by The New York Stock
Exchange on the date prior to the date of grant.

Members of the Board of Directors are subject to the Non-Employee Director Stock
Ownership Guidelines, which are described in the MSCI Inc. Corporate Governance
Policies available on the Investor Relations section of MSCI website’s
(http://ir.msci.com). Information contained on the website is not incorporated
by reference into this exhibit filed with the Annual Report on Form 10-K or any
other report filed with the SEC. Additional information regarding MSCI Inc.’s
non-employee director compensation program is available in its proxy statement
for its annual meeting of shareholders.

 